DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 10/22/2020. Claims 1-20 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first plurality of variable guide vanes in the low pressure section and second plurality of variable guide vanes at an entry of the high pressure compressor section" (claims 1, 8, and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2, 6, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boudigues (US 4,055,949), in view of Levasseur (US 2015/0233302 A1).
Regarding claim 1, Boudigues teaches (Figure 3) gas turbine engine (5), comprising:
a first spool (30, 31, and 32) having a low pressure compressor section (30) in fluid communication with the air inlet, and a low pressure turbine section (31) drivingly engaged to the low pressure compressor section (30);
a second spool (34, 35, and 36) having a high pressure compressor section (34) in fluid communication with the low pressure compressor section (30) to receive pressurized air therefrom, and a high pressure turbine section (35) drivingly engaged to the high pressure compressor section (34), the high pressure turbine section (35) disposed upstream of the low pressure turbine section (31) and in fluid communication therewith; and
an output drive shaft (part of element 32, see annotated Figure 3 on next page) drivingly engaged to the low pressure turbine section (31), the output drive shaft configurable to drivingly engage a rotatable load (28) of the gas turbine engine (5).

    PNG
    media_image1.png
    304
    815
    media_image1.png
    Greyscale

However, Boudigues does not teach the low pressure compressor section including a first plurality of variable guide vanes in the low pressure compressor section; and
the high pressure compressor section including a second plurality of variable guide vanes at an entry of the high pressure compressor section.
Levasseur teaches (Figure 5) a gas turbine engine (20) comprising a low pressure compressor section (44) that includes a first plurality of variable guide vanes (62) and a high pressure compressor section (52) that includes a second plurality of variable guide vanes (64) at an entry (left-side of 52) of the high pressure compressor section (52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudigues by including a first plurality of variable guide vanes in the low pressure compressor section and a second plurality of variable guide vanes at an entry of the high pressure compressor section, in order to better share loading across the entire engine operating range and also enables improved operability performance of the low pressure compressor and high pressure compressor during load changes, as taught by Levasseur (p. [0049], ll. 1-5).
Regarding claim 2, Boudigues, in view of Levasseur, teaches the invention as claimed and as discussed above for claim 1, and Boudigues further teaches (Figure 3) the first spool (30, 31, and 32) 
However, Boudigues does not teach that the power shaft is a separate piece from the output drive shaft.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate Boudigues’ shaft (32) into two parts – one being a power shaft, which extends between the low pressure compressor section (30) and the low pressure turbine section (31), and the other being an output drive shaft, which extends forwardly from the low pressure turbine section (31) and drivingly engages a rotatable load (28) – since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). It is noted that in the instant application, the two shafts are connected via spline connection 25, thus rotating in unison. Therefore, providing:
the power shaft (left-hand portion of element 32) and the drive shaft (right-hand portion of element 32) being co-axial and interconnected (as shown in annotated Figure 3 on previous page).
Regarding claim 6, Boudigues, in view of Levasseur, teaches the invention as claimed and as discussed above for claim 1, except for the drive shaft having a first segment extending between the low pressure compressor section and the low pressure turbine section, and a second segment extending from the low pressure turbine section to drivingly engage the rotatable load.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate Boudigues, in view of Levasseur’s shaft (32) into two parts – one being a power shaft having a first segment (see annotated Figure 3 on next page) extending between the low pressure compressor section (30) and the low pressure turbine section (31), and a second segment (see annotated Figure 3 on next page) extending from the low pressure turbine section (31) to drivingly engage the rotatable load (28); and the other being an output drive shaft (see annotated Figure 3 on next page), which extends In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

    PNG
    media_image2.png
    304
    815
    media_image2.png
    Greyscale

Regarding claim 8, Boudigues teaches (Figure 3) a method of operating an engine (5), comprising:
drawing air into a core (3) of the engine (5) through a low pressure compressor section (30) and then through a high pressure compressor section (34) located downstream from the low pressure compressor section (30) to provide pressurized air;
igniting a mixture of the pressurized air and fuel to generate combustion gases (via combustion chamber 23);
directing the combustion gases through a high pressure turbine section (35) and then through a low pressure turbine section (31) to drive the high pressure turbine section (35) and the low pressure turbine section (31) using the combustion gases;
driving (via shaft 36) the high pressure compressor section (34) with the high pressure turbine section (35); and
driving (via shaft 32) the low pressure compressor section (30) and a rotatable load (28) with the low pressure turbine section (31), the low pressure turbine section (31) and the high pressure turbine 
However, Boudigues does not teach a first plurality of variable guide vanes disposed in the low pressure compressor section, and the high pressure compressor section including a second plurality of variable guide vanes at an entry of the high pressure compressor section.
Levasseur teaches (Figure 5) a gas turbine engine (20) comprising a first plurality of variable guide vanes (62) disposed in a low pressure compressor section (44), and a high pressure compressor section (52) that includes a second plurality of variable guide vanes (64) at an entry (left-side of 52) of the high pressure compressor section (52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudigues by including a first plurality of variable guide vanes disposed in the low pressure compressor section and a second plurality of variable guide vanes at an entry of the high pressure compressor section, in order to better share loading across the entire engine operating range and also enables improved operability performance of the low pressure compressor and high pressure compressor during load changes, as taught by Levasseur (p. [0049], ll. 1-5).
Regarding claim 9, Boudigues, in view of Levasseur, teaches the method as claimed and as discussed above for claim 8, and Boudigues further teaches (Figure 3) driving the low pressure compressor section (30) and the rotatable load (28) includes rotating a drive shaft (32) driving the rotatable load (28), the drive shaft (32) and the low pressure compressor section (30) rotating at a same rotational speed (since drive shaft 32 is directly connected to low pressure compressor section 30, they would both rotate at the same speed).
Regarding claim 15, Boudigues teaches (Figure 3) a gas turbine engine (5), comprising:
an output drive shaft (32) having a front end configurable to drivingly engage a rotatable load (28);

a high pressure shaft (36) rotatable independently of the drive shaft (32) – (shaft 32 is separate from shaft 36);
a high pressure turbine section (35) and a high pressure compressor section (34) drivingly engaged to the high pressure shaft (36), the high pressure compressor section (35) disposed downstream of the low pressure compressor section (30) and in fluid communication therewith, and the high pressure turbine section (35) disposed upstream of the low pressure turbine section (31) and in fluid communication therewith;
wherein during operation of the engine (5), combustion gases (via combustion chamber 23) flow downstream through the high pressure (35) and low pressure turbine (31) sections.
However, Boudigues does not teach the low pressure compressor section including a first plurality of variable guide vanes at an inlet of the low pressure compressor section; and
the high pressure compressor section including a second plurality of variable guide vanes at an inlet of the high pressure compressor section;
wherein during operation of the engine, air flows through the first plurality of variable guide vanes of the low pressure compressor, and then through the second plurality of variable guide vanes of the high pressure compressor.
Levasseur teaches (Figure 5) a gas turbine engine (20) comprising a low pressure compressor section (44) that includes a first plurality of variable guide vanes (62) at an inlet (left-side of 44) of the low pressure compressor section (44) and a high pressure compressor section (52) that includes a second plurality of variable guide vanes (64) at an inlet (left-side of 52) of the high pressure compressor section (52).

wherein during operation of the engine (Boudigues, 5), air (F1) flows through the first plurality of variable guide vanes (Levasseur, 62) of the low pressure compressor (Boudigues, 30), and then through the second plurality of variable guide vanes (Levasseur, 64) of the high pressure compressor (Boudigues, 34).
Regarding claim 15 and the functional recitation "wherein during operation of the engine", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 I.
Therefore, the claimed invention does not differ from the prior art in any structural manner.
It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  As Boudigues, in view of Levasseur, teaches substantially identical structure as the claimed invention, claim 15 is rejected as unpatentable.
Regarding claim 16, Boudigues, in view of Levasseur, teaches the invention as claimed and as discussed above for claim 15, except for a power shaft mechanically coupled to the drive shaft, the power shaft extending between the low pressure turbine section and the low pressure compressor section.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate Boudigues, in view of Levasseur’s shaft (32) into two parts – one being a power shaft (see annotated Figure 3 on page 5) extending between the low pressure turbine section (31) and the low pressure compressor section (30), and the other being an output drive shaft (see annotated Figure 3 on page 5) extending forwardly from the low pressure turbine section (31) and drivingly engaging a rotatable load (28) – since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boudigues (US 4,055,949), in view of Levasseur (US 2015/0233302 A1), and in further view of Sheridan (US 9,062,611 B2).
Regarding claim 3, Boudigues, in view of Levasseur, teaches the invention as claimed and as discussed above for claim 1, except for an accessory gearbox disposed upstream of the air inlet, a tower shaft mechanically coupled to a high pressure shaft extending between the high pressure compressor section and the high pressure turbine section, and an accessory gear box drive shaft having a first end mechanically coupled to the tower shaft and a second end mechanically coupled to the accessory gearbox.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudigues, in view of Levasseur, by adding an accessory gearbox disposed upstream of the air inlet, in order to accommodate accessories that are large and/or have relatively large power requirements, as taught by Sheridan (Col. 4, lines 6-9). As taught by Sheridan, an accessory gearbox is typically used on gas turbine engines to drive one or more accessories (Col. 1, lines 7-8).
Regarding claim 11, Boudigues, in view of Levasseur, teaches the method as claimed and as discussed above for claim 8, except for driving an accessory gearbox with the high pressure turbine section, the accessory gearbox disposed upstream of an air inlet in fluid communication with the low pressure compressor section.
Sheridan teaches (Figure 1) driving an accessory gearbox (54) with the high pressure turbine section (24) (Col. 1, lines 56-58 and Col. 2, lines 23-25), the accessory gearbox (54) disposed upstream of an air inlet (44) in fluid communication with the low pressure compressor section (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudigues, in view of Levasseur, by adding an accessory gearbox disposed upstream of the air inlet, as taught by Sheridan, in order to accommodate accessories that are large and/or have relatively large power requirements (Col. 4, lines 6-9). As taught by Sheridan, an accessory gearbox is typically used on gas turbine engines to drive one or more accessories (Col. 1, lines 7-8).
Regarding claim 17, Boudigues, in view of Levasseur, teaches the invention as claimed and as discussed above for claim 15, except for an accessory gearbox disposed upstream of the low pressure compressor section, a tower shaft mechanically coupled to the high pressure shaft, and an accessory gear box drive shaft having a first end mechanically coupled to the tower shaft and a second end mechanically coupled to the accessory gearbox.
Sheridan teaches (Figure 1) an accessory gearbox (54) disposed upstream of the low pressure compressor section (14), a tower shaft (58) mechanically coupled to the high pressure shaft (26), and an accessory gear box drive shaft (60) having a first end mechanically coupled to the tower shaft (58) and a second end mechanically coupled to the accessory gearbox (54) (Col. 2, lines 16-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudigues, in view of Levasseur, by adding an accessory gearbox disposed upstream of the low pressure compressor section, as taught by Sheridan, in order to accommodate accessories that are large and/or have relatively large power requirements (Col. 4, lines 6-9). As taught by Sheridan, an accessory gearbox is typically used on gas turbine engines to drive one or more accessories (Col. 1, lines 7-8).
Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boudigues (US 4,055,949), in view of Levasseur (US 2015/0233302 A1) and Sheridan (US 9,062,611 B2), and in further view of Reysa (US 6,247,668 B1).
Regarding claim 4, Boudigues, in view of Levasseur and Sheridan, teaches the invention as claimed and as discussed above for claim 3, except for the accessory gear box drive shaft extending across the air inlet.
Reysa teaches (Figure 2) the accessory gear box (46) drive shaft (44) extends across the air inlet (16).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (A).
Regarding claim 12, Boudigues, in view of Levasseur and Sheridan, teaches the method as claimed and as discussed above for claim 11, except for driving the accessory gearbox includes driving an accessory gear box drive shaft extending across the air inlet.
Reysa teaches (Figure 2) driving an accessory gear box (46) drive shaft (44) extending across the air inlet (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the accessory gear box of Boudigues, in view of Levasseur and Sheridan, by a shaft extending across the air inlet as taught by Reysa, because it has been held that combining prior art elements (in this case, the accessory gearbox with its driveshaft connecting to the tower shaft) according to known methods (in this case, the driveshaft extending across the air inlet as taught by Reysa) to yield predictable results (in this case, to supply power from the main shaft of the gas turbine to the accessory gear box, as taught by Reysa) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (A).
Regarding claim 18, Boudigues, in view of Levasseur and Sheridan, teaches the invention as claimed and as discussed above for claim 17, except for the accessory gear box drive shaft extending across an air inlet communicating with the low pressure compressor section.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the accessory gear box drive shaft of Boudigues, in view of Levasseur and Sheridan, across an air inlet communicating with the low pressure compressor section, as taught by Reysa, because it has been held that combining prior art elements (in this case, the accessory gearbox with its driveshaft connecting to the tower shaft) according to known methods (in this case, the driveshaft extending across the air inlet as taught by Reysa) to yield predictable results (in this case, to supply power from the main shaft of the gas turbine to the accessory gear box, as taught by Reysa) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (A).
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudigues (US 4,055,949), in view of Levasseur (US 2015/0233302 A1), and in further view of Suciu (WO 2014/109786 A1) and Bruun (US 5,161,364). Note that all references to Suciu will refer to the US version (US 2015/0337738 A1).
Regarding claim 5, Boudigues, in view of Levasseur, teaches the invention as claimed and as discussed above for claim 1, except for an inter-stage bleed disposed upstream of the high pressure compressor section and downstream of the low pressure compressor section.
Suciu teaches (Figure 1) an inter-stage bleed (40) disposed upstream of the high pressure compressor section (26) and downstream of the low pressure compressor section (30) – (Paragraph 0045), but does not provide a motivation for using the inter-stage bleed port.
Bruun provides a motivation for using an inter-stage bleed port between the high pressure compressor section and the low pressure compressor section.

Regarding claim 13, Boudigues, in view of Levasseur, teaches the method as claimed and as discussed above for claim 8, except for bleeding pressurized air from the core of the engine at a location disposed upstream of the high pressure compressor section and downstream of the low pressure compressor section.
Suciu teaches (Figure 1) bleeding pressurized air from the core of the engine (19) at a location disposed upstream of the high pressure compressor section (26) and downstream of the low pressure compressor section (30) (Paragraph 0045).
Bruun provides a motivation for using an inter-stage bleed port between the high pressure compressor section and the low pressure compressor section.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudigues, in view of Levasseur, by bleeding pressurized air from the core of the engine at a location disposed upstream of the high pressure compressor section and downstream of the low pressure compressor section, as taught by Suciu, in order to supply mixed bleed air at a desired pressure and temperature to on-board systems which provide aircraft air conditioning, cabin pressurization, thermal anti-ice, and engine thrust reversal, as taught by Bruun (Col. 1, lines 12-18 and 60-64).
Regarding claim 19, Boudigues, in view of Levasseur, teaches the invention as claimed and as discussed above for claim 15, except for an inter-stage bleed disposed upstream of the high pressure compressor section and downstream of the low pressure compressor section.
Suciu teaches (Figure 1) an inter-stage bleed (40) disposed upstream of the high pressure compressor section (26) and downstream of the low pressure compressor section (30) (Paragraph 0045), but does not provide a motivation for using the inter-stage bleed port.
Bruun provides a motivation for using an inter-stage bleed port between the high pressure compressor section and the low pressure compressor section.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudigues, in view of Levasseur, by adding an inter-stage bleed port upstream of the high pressure compressor section and downstream of the low pressure compressor section, as taught by Suciu, in order to supply mixed bleed air at a desired pressure and temperature to on-board systems which provide aircraft air conditioning, cabin pressurization, thermal anti-ice, and engine thrust reversal, as taught by Bruun (Col. 1, lines 12-18 and 60-64).
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudigues (US 4,055,949), in view of Levasseur (US 2015/0233302 A1), and in further view of Norris (US 2013/0145769 A1).
Regarding claim 7, Boudigues, in view of Levasseur, teaches the invention as claimed and as discussed above for claim 1, and Boudigues further teaches (Figure 3) the engine (5) is a reverse-flow engine (in this case, flow goes in the direction from aft to forward, where “forward” is defined as in the direction toward the fan).
However, Boudigues, in view of Levasseur, does not teach the rotatable load includes a propeller, and the reverse-flow engine is also a turboprop.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudigues, in view of Levasseur, by substituting a propeller for Boudigues’ recompressor (28), which is a fan, because it has been held that a simple substitution of one known element (in this case, a propeller of a turboprop, as taught by Norris) for another (in this case, Boudigues’ recompressor, which is a fan) to obtain predictable results (in this case, the reverse-flow engine of Boudigues being a turboprop), was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (B).
Regarding claim 20, Boudigues, in view of Levasseur, teaches the invention as claimed and as discussed above for claim 15, and Boudigues further teaches (Figure 3) the engine (5) is a reverse-flow engine (in this case, flow goes in the direction from aft to forward, where “forward” is defined as in the direction toward the fan).
 However, Boudigues, in view of Levasseur, does not teach the drive shaft is configurable to drivingly engage the rotatable load including a propeller, and the reverse-flow engine is also a turboprop.
Norris teaches a gas turbine engine (22) that may take on other forms in other embodiments, such as, for example, turbofans, turboshafts, and turboprops. Note that a turboprop is an engine comprising a propeller for its load.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boudigues, in view of Levasseur, by substituting a propeller for Boudigues’ recompressor (28), which is a fan, because it has been held that a simple substitution of one known element (in this case, a propeller of a turboprop, as taught by Norris) for another (in this case, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (B).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boudigues (US 4,055,949), in view of Levasseur (US 2015/0233302 A1), and as evidenced by Lardellier (US 7,168,913 B2).
Regarding claim 10, Boudigues, in view of Levasseur, teaches the method as claimed and as discussed above for claim 8, and Boudigues further teaches (Figure 3) driving the high pressure compressor section (34) includes rotating the high pressure compressor section (34) at a first rotational speed, and driving the low pressure compressor section (30) includes rotating the low pressure compressor section (30) at a second rotational speed different from the first rotational speed. It is known that in a two spool turbo engine, the low pressure spool has a lower rotational speed than the high pressure spool (as evidenced by Lardellier – see the table in Col. 4, which shows speeds of 16,000 and 10,000 for a high pressure spool, and speeds of 4,500 and 1,000 for a low pressure spool). Therefore, the rotational speed of the low pressure compressor section will obviously be different from the rotational speed of the high pressure compressor.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boudigues (US 4,055,949), in view of Levasseur (US 2015/0233302 A1), and in further view of Harvey (US 2017/0370284 A1).
Regarding claim 14, Boudigues, in view of Levasseur, teaches the method as claimed and as discussed above for claim 8, except for driving the propeller includes driving the propeller through a reduction gear box.
Harvey teaches (Figure 1) driving a propeller (12) through a reduction gear box (56), which is coupled to a low pressure shaft (54), the shaft (54) further coupling the low pressure compressor (24) and the low pressure turbine (44). Note that while the load (12) is in the form of a fan, Harvey states that the load (12) could alternatively comprise of a propeller (Paragraph 0043).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HENRY NG/               Examiner, Art Unit 3741     

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741